the district court has entered final written judgment, any aggrieved party
                may appeal. Accordingly, we
                            ORDER this appeal DISMISSED.'




                                                                                  CA.
                                                    Hardesty


                                                                                    J.
                                                    Douglas




                                                    Saitta




                cc:   Hon. Cheryl B. Moss, District Judge, Family Court Division
                      Carolyn Worrell, Settlement Judge
                      McDonald Law Group
                      Kelleher & Kelleher, LLC
                      Eighth District Court Clerk




                       'Appellant has also filed an emergency motion to stay the district
                court's order and for an injunction pending appeal. As the appeal is
                dismissed, the motion is moot and therefore denied. However, we note
                that a party making a motion in this court to stay a district court order
                pending appeal without first moving for such a stay in the district court
                must show that having done so would have been impracticable. NRAP
                8(a)(2). Here, appellant stated that filing a motion for stay in the district
                court would "be impracticable as [respondent] is intending to move in less
                than 14 days." The district court can resolve stay motions just as quickly
                as this court can, and thus such an assertion fails to demonstrate that first
                moving in the district court would be impracticable. Id.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A